Title: To Thomas Jefferson from Alexander Donald, 10 March 1793
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
London 10th. march 1793

I have no doubt but you will hear before this letter reaches you, that the House of D. & Burton have been obliged to stop payment. Several causes combined to bring upon us this misfortune, and none more than the rash and ill judged Speculation of my Partner in wheat and flour in the Winter of 89. 90. My mind for some months past has been in great distress, but I have the consolation to find that altho I have lost my Fortune, I still retain what is infinitely more valuable, my Character is unimpeached. This gives me firm hopes of being able very soon to go on again in a [smug?] business entirely under my own direction, for I am determined never to put it in the power of any man to bring me to ruin again.
It is impossible for me to say how the business of D. & B. will be settled. The Creditors have been proposing to accept of a composition, and to give time for collecting our debts, But in whatever way it is settled, I mean in future to do business on my own account. And being perswaded that you and my other Friends in Virga. are incapable of deserting me in my distress, I must request the favour of you to consign your Tobacco this year to Mr. John Younger, He is one of our Clerks who has been with us ever since the commencement of our Partnership, He will receive it for me in Trust, but you may depend that I will have the sole disposal of it, and the money received for it will be at yours. It gives me pain however to mention, that you will not trust to Mr. James Brown for shipping your Tobacco to me, for since I left the Country he has shewn a decided preference to Mr. Burton, notwithstanding all my kindness to him. I know Brown’s disposition so well, that I have no doubt of his doing every thing he can to hurt my Interest, but he will find it is too strongly founded to be shaken by his ingratitude. I have a Nephew living in Richmond, but he is too young  to take the charge of my business. He is a very fine young man, when he gets more experience, and a few more years, he will do very well. Capt. Ay. Singleton is a man in whose honour and integrity I have always had the most unbounded Confidence. To him I have written freely, and I am much mistaken if he will not do every thing he can to serve me. If you will have the goodness to order your Tobacco to be delivered to him, I am confident he will take the trouble of shipping it to me. You will very much oblige me by mentioning me to the notice of your Friends.
I will send you a letter from D. & B. by this same opportunity of Mr. Marshall, in which you will find an Invoice of the few Books you ordered sometime ago. That Blackguard Ramsden has disapointed me in not having gotten ready the Telescope, which he faithfully promised would be ready two months ago. I must get one from Dolland. A mathematical Instrument maker in Holborne came to me and produced a letter from you, ordering some thing in his line and which you had desired him to call upon me for payment. He accordingly went to the Counting House, where he was told by the Clerks, that in our situation the money would not be paid, but they gave him my direction and desired him to call upon me. He accordingly did so, when I ordered him to get the thing ready and that I would pay the money for it, which I have borrowed to prevent your being disapointed. I expect the bill will be presented to morrow. If it is, I shall inclose it herein. I remain with great consideration Dear Sir Your Faithful & obd. Sert

A Donald

